Citation Nr: 0628569	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-01 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left shoulder 
disorder, to include as secondary to a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to June 
1978, and from January 1987 to March 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Chicago, 
Illinois Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
service connection for a left shoulder disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has a service-connected right shoulder 
disability, with post operative residuals of a rotator cuff 
tear.  The veteran has left shoulder pain, and a private 
orthopedist has found evidence of a rotator cuff tear in that 
shoulder.  The veteran reports that his left shoulder pain 
began in service in 1987, at the same that his right shoulder 
pain began.  He states that the symptoms in both shoulder 
began with prolonged exercise, particularly push-ups.  The 
veteran also contends that his left shoulder problems 
developed as a result of increased use of his left shoulder 
necessitated by the problems with his right shoulder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).

In an April 2006 report, a private orthopedist found that it 
was not possible to determine that overuse during service had 
caused the veteran's left shoulder disorder.  The claims file 
does not contain any medical opinion as to whether the left 
shoulder disorder can be attributed to left shoulder overuse 
in compensation for the service-connected disability of the 
right shoulder.  The Board will remand the case for a VA 
examination with an opinion on that question of secondary 
service connection.

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should schedule the 
veteran for a VA examination to consider 
the likely etiology of a left shoulder 
disorder.  The veteran's claims file 
should be provided to the examiner for 
review.  The examiner should describe the 
current pathology of the veteran's left 
shoulder.  The examiner should provide an 
opinion as to the likely etiology of the 
veteran's left shoulder disorder, 
particularly, whether it is at least as 
likely as not that the left shoulder 
disorder is attributable to left shoulder 
overuse in compensation for chronic right 
shoulder disability. Reasons and bases for 
all conclusions should be provided.

2.  Thereafter, the AMC or RO should 
review the case.  If the claim remains 
denied, the RO should issue a supplemental 
statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



